Citation Nr: 1337302	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  13-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


REMAND

The Veteran was afforded a VA audiology examination for compensation purposes in August 2011.  This examiner noted that service treatment records did not show hearing loss upon entrance or separation examinations.  Audiometric testing was conducted for the August 2011 examination, and the examiner diagnosed sensorineural hearing loss in each ear, but opined that the hearing loss was not at least as likely as not related to service, based on the absence of findings of hearing loss in service.  

However, the Veteran's VA treatment records from April 2011 reflect the Veteran's complaint of hearing loss and note that the Veteran takes carbamide peroxide ear drops in both ears.  The treating clinician diagnosed sensorineural hearing loss, but "combined types."  Upon audiology treatment referral, the examiner found no aural fullness or otalgia, but did find bilateral, symmetrical sensorineural hearing loss, with a Hearing Handicap Inventory for the Elderly Screening Version ("HHIE-S") score of 30, and recommended amplification.  

The Veteran in an October 2011 statement in support of his claim asserted that in May of 1973 he went to his family doctor based on his ears leaking fluid, and the doctor prescribed medical drops for his ears.  The Veteran added that this doctor died in 1980, and the Veteran did not then seek care from another doctor.  

The reported use of ear drops proximate to service as well as currently presents the possibility of an ear disability impacting hearing beyond sensorineural hearing loss.  The August 2011 examiner addressing the claimed bilateral hearing loss failed to note this history of taking drops for his ears.  

In his VA Form 9 submitted in June 2013, the Veteran asserted that he had been provided hearing aids by the VA community-based outpatient clinic ("CBOC") in Sikeston, Missouri.  Thus, it appears that additional, relevant VA treatment records are available and should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records including from the VA community-based outpatient clinic (CBOC) in Sikeston, Missouri, and to obtain any associated reports of audiometric testing for treatment purposes, as well as any other outstanding records pertinent to the Veteran's claim.  

2.  Undertake any other indicated development.  This should include affording the Veteran another VA to determine the nature and etiology of his hearing loss if the additional records received pursuant to this remand show that the Veteran has mixed hearing loss or hearing loss other than the sensorineural hearing loss identified on the VA examination for compensation purposes in April 2011.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide a Supplemental Statement of the Case to the Veteran and his representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

